IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

                 SETH LEIBSOHN, AN INDIVIDUAL;
  CENTER FOR ARIZONA POLICY ACTION, A NONPROFIT CORPORATION;
    ARIZONA FREE ENTERPRISE CLUB, A NONPROFIT CORPORATION;
GOLDWATER INSTITUTE FOR PUBLIC POLICY AND RESEARCH, A NONPROFIT
                         CORPORATION;
                                  AND
        AMERICANS FOR PROSPERITY, A NONPROFIT CORPORATION

                          Plaintiffs/Appellants,

                                    v.

                             KATIE HOBBS,
                        IN HER CAPACITY AS THE
                  SECRETARY OF STATE OF ARIZONA,

                          Defendant/Appellee,


                      VOTERS’ RIGHT TO KNOW,
                       A POLITICAL COMMITTEE,


                     Real Party in Interest/Appellee.


                       No. CV-22-0204-AP/EL
                       Filed September 20, 2022


          Appeal from the Superior Court in Maricopa County
              The Honorable Joseph P. Mikitish, Judge
                        No. CV2022-009709
                            AFFIRMED



COUNSEL:

Kory Langhofer, Thomas Basile, Statecraft PLLC, Phoenix, Attorneys for
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

Seth Leibsohn, Center for Arizona Policy Action, Arizona Free Enterprise
Club, Goldwater Institute for Public Policy and Research and Americans for
Prosperity

Joshua D. Bendor, Joshua J. Messer, Travis C. Hunt, Annabel Barraza,
Osborn Maledon, P.A., Phoenix, and Spencer G. Scharff, Scharff P.C.,
Phoenix, Attorneys for Voters’ Right to Know

Amy B. Chan, Noah T. Gabrielson, Arizona Secretary of State’s Office,
Phoenix, Attorneys for Katie Hobbs

Timothy A. La Sota, Timothy A. La Sota, PLC, Phoenix, Attorney for
Amicus Curiae Direct Contact, LLC

Dominic E. Draye, Greenberg Traurig, LLP, Phoenix, Attorneys for Amici
Curiae Governor Doug Ducey, Senate President Karen Fann, and Speaker
of the House Russell “Rusty” Bowers




VICE CHIEF JUSTICE TIMMER authored the Opinion of the Court, in
which CHIEF JUSTICE BRUTINEL and JUSTICES BOLICK, LOPEZ,
BEENE, MONTGOMERY and KING joined.




VICE CHIEF JUSTICE TIMMER, Opinion of the Court:
¶1            Our state constitution grants the people of Arizona the right
to propose and enact laws by initiative. Ariz. Const. art. 4, pt. 1, § 1(1)–(2).
Under Arizona’s Voter Protection Act, enacted by initiative in 1998, the
legislature cannot repeal or easily amend laws enacted by initiative, and the
governor cannot veto them. Id. § 1(6)(A)–(C). The legislature retains its
authority to reasonably regulate the initiative process, see id. § 1(14), but a
regulating statute is permissible only if it “does not unreasonably hinder or
restrict” the constitutionally granted right to the initiative process but
instead “reasonably supplements” its purpose.            Stanwitz v. Reagan,
245 Ariz. 344, 348 ¶ 14 (2018) (quoting Direct Sellers Ass’n v. McBrayer,
109 Ariz. 3, 5 (1972)). Exercising this authority and motivated by the
impact of the Voter Protection Act, the legislature in 2017 enacted A.R.S.
§ 19-102.01(A), which requires proponents of statewide initiative measures
                                       2
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

to “strictly comply” with petition requirements and requires courts to
“strictly construe[]” those requirements. See 2017 Ariz. Sess. Laws ch. 151,
§ 3(A) (1st Reg. Sess.) (explaining the reasons for enacting the statute).

¶2             Before us is a challenge to the “Voters’ Right to Know Act,”
also known as “Stop Dark Money,” a proposed statewide initiative for the
November 8, 2022 general election ballot. The issue here is whether
signatures collected by some initiative petition circulators must be
disqualified because those circulators failed to strictly comply with two
statutory registration requirements. See A.R.S. § 19-118(B). We conclude
that circulators failed to strictly comply with one statutory requirement.
Ordinarily, this would require the Secretary of State to disqualify signatures
gathered by these circulators. See § 19-118(A). But the registration
process, which the Secretary alone is statutorily tasked with devising and
implementing, prevented compliance with the statute. Under these
circumstances, enforcing the statutory disqualification requirement would
“unreasonably hinder or restrict” the constitutional right to engage in the
initiative process. Stanwitz, 245 Ariz. at 348 ¶ 14 (quoting Direct Sellers
Ass’n, 109 Ariz. at 5). We therefore decline to disqualify any signatures as
a result of the circulators’ failure to strictly comply with § 19-118(B).

¶3            We previously issued a decision order affirming the trial
court’s judgment rejecting objections based on this issue. 1 We now
explain our reasoning in greater detail.

                             BACKGROUND
¶4             The Voters’ Right to Know Act initiative seeks to enact
statutes eliminating “dark money” practices by requiring public disclosure
of the original sources for certain campaign contributions made during an
election cycle. In May 2021, the Secretary of State determined that the
political action committee sponsoring the initiative (the “Committee”) must
gather 237,645 petition signatures by July 8, 2022, to place the initiative on
the November 8, 2022 ballot.


1 On the same day, we similarly refused to disqualify signatures on the
identical basis concerning challenges to two other initiatives, the Predatory
Debt Collection Protection Act and the Arizona Election and Voting Policies
initiatives. Separate opinions further explaining the decisions concerning
these proposed initiatives are forthcoming.

                                      3
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

¶5            The Committee used people serving as “circulators” to gather
petition signatures. Paid and out-of-state petition circulators of statewide
initiative measures, like the one here, must properly register with the
Secretary of State before circulating petitions or the Secretary will disqualify
all signatures collected by that circulator. § 19-118(A). Among other
things, the registration application must include the circulator’s “residence
address” and a notarized affidavit avowing both the person’s eligibility to
be a circulator and the accuracy of all registration information provided.
§ 19-118(B).

¶6             On July 7, 2022, one day before the deadline, the Committee
filed petition sheets with the Secretary containing 393,490 signatures. The
Secretary reviewed the sheets for statutory compliance pursuant to A.R.S.
§ 19-121.01(A) and determined that 355,726 signatures were eligible for
verification. The Secretary then randomly selected a 5% sample (17,787
signatures) for signature verification by county recorders in the counties
where signatories in the sample claimed to be qualified electors. See § 19-
121.01(B). The outcome of that process would produce a validity rate that
the Secretary then could apply to the 355,726 eligible signatures. See id.;
§ 19-121.04(A)(3). A validity rate of at least 66.81% was required to result
in a sufficient number of valid signatures to qualify the initiative for the
ballot.

¶7            On July 29, before completion of the signature verification
process, Appellants (“Challengers”) filed this lawsuit challenging the legal
sufficiency of certain circulator registrations. Challengers sought to
disqualify the signatures gathered by those circulators and enjoin
placement of the initiative on the ballot for lacking a sufficient number of
supporting signatures.        See § 19-118(F) (authorizing challenges to
circulator registration); A.R.S. § 19-122(C) (authorizing broader challenges
to an initiative). After holding an evidentiary hearing, the trial court
denied most of Challengers’ objections and entered an interlocutory
judgment pursuant to Arizona Rule of Civil Procedure 54(b), which
permitted this expedited appeal.

¶8             The issues here are (1) whether circulators who live in multi-
unit housing must list a unit number in the “residence address” required
for the registration application, and (2) whether they must submit a new
affidavit for each petition they intend to circulate.



                                       4
              LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                            Opinion of the Court

                                 DISCUSSION
                I.   Listing a Unit Number in a “Residence Address”
¶9             Challengers argue that § 19-118(B)(1) requires a circulator
living in multi-unit housing to state a unit number as part of the “residence
address” listed on the registration application. Because the Committee
did not “strictly comply” with this requirement when registering
circulators, see § 19-102.01(A), Challengers argue the trial court erred by
refusing to disqualify the signatures gathered by the affected circulators.
The Committee responds that § 19-118(B)(1) does not explicitly require a
unit number, and the trial court therefore properly refused to add that
requirement.

¶10           We review the interpretation of § 19-118(B)(1) de novo. See
Leach v. Reagan, 245 Ariz. 430, 438 ¶ 33 (2018). If the statute has only one
reasonable meaning when considered in context, we apply that meaning
without further analysis. Id.; see also S. Point Energy Ctr. LLC v. Ariz. Dep’t
of Revenue, 253 Ariz. 30, 34 ¶ 14 (2022). If the statute has more than one
reasonable meaning, we apply secondary interpretive principles, including
considering the statute’s subject matter and purpose, to identify legislative
intent. S. Point Energy Ctr. LLC, 253 Ariz. at 34 ¶ 14.

¶11          Section 19-118(B)(1) requires a circulator registration
application to contain “[t]he circulator’s full name, residence address,
telephone number and email address.” 2 The legislature neither defined
“residence address” nor specified the need for a unit number. Strictly
construing the term, as we must, see § 19-102.01(A), we conclude a unit
number is not required as part of a “residence address.”

¶12           The plain meaning of “residence” is “the place where one
actually lives.”   Residence, Merriam Webster, https://www.merriam-
webster.com/dictionary/residence (last visited Sept. 15, 2022). And
“address” plainly means “a place where a person or organization may be
communicated        with.”             Address,     Merriam       Webster,
https://www.merriam-webster.com/dictionary/address (last visited
Sept. 15, 2022). The “residence address” therefore requires sufficient
information to describe where a circulator lives and can be found to
communicate with. A street name and number for a structure within an
adequately described area (e.g., a city, township, or zip code) sufficiently

2
    See infra ¶ 19 for § 19-118(B)’s complete text.

                                         5
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

identifies a residence address because it describes where a circulator lives
and can be found. The legislature did not require a more complete
address, which could include a unit number. See A.R.S. § 16-152(A)(3)
(requiring voter registration to include “[t]he complete address of the
registrant’s actual place of residence, including street name and number,
apartment or space number”); see also A.R.S. § 12-991(I) (requiring a notice
that property is considered a nuisance due to alleged criminal activity
thereon to include an “address and unit number if applicable” (emphasis
added)).

¶13           Notably, § 19-118(B)(1) does not require a “mailing address,”
which would necessitate a unit number to direct and ensure delivery of
mail to people in multi-unit housing. See Ruiz v. Lopez, 225 Ariz. 217, 221
¶ 14 (App. 2010) (noting that the United States Postal Service considers a
complete address as including, when applicable, a unit number). In
contrast, § 19-118(B)(4) requires a sponsoring committee’s address for
purposes of serving a subpoena on the circulator by “certified mail to the
address provided.”         Nothing in subsection (B)(1) evidences the
legislature’s intent that a “residence address” must be described in
sufficient detail to permit mail delivery, which would require a unit
number if the circulator lived in multi-unit housing.

¶14           Other election statutes, as emphasized hereafter, demonstrate
the legislature’s understanding that “residence address” is distinct from
“mailing address.” See § 16-152(A)(4) (requiring a registering voter to list
a “complete mailing address, if different from the residence address” (emphasis
added)); A.R.S. § 16-168(C)(5) (requiring precinct lists delivered to party
chairmen to include each elector’s “[m]ailing address, if different from
residence address” (emphasis added)); A.R.S. § 16-311(A)–(B) (requiring
candidates to file nomination papers giving “the person’s actual residence
address” or, when no residence address is available, a “post office
address”); A.R.S. § 16-544(B) (providing that an early voter application
must allow voters to give a “residence address [and] mailing address in the
voter’s county of residence “); A.R.S. § 16-351(F) (accounting for the fact
that an elector may sign a nominating petition using a “residence address”
or a “mailing address”); see also A.R.S. § 36-2804.02(A)(3)(a) (requiring
qualifying patients for medical marijuana to register by listing a “mailing
address [and] residence address”). In short, the legislature knows how to
specify when an address requires a unit number, and it did not do so in
§ 19-118(B)(1).


                                      6
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

¶15            A unit number is also not required to fulfill the legislature’s
intent that circulators “be available for court proceedings if the signatures
they gather are challenged.” Leach v. Hobbs, 250 Ariz. 572, 576 ¶ 19 (2021).
Instead of designating a circulator’s “residence address,” which might be
outside Arizona, as the place for serving process on a circulator, the
legislature requires a circulator to “accept service of process related to
disputes concerning circulation of that circulator’s petitions” at the
sponsoring committee’s in-state address. § 19-118(B)(4). Service can be
made “by mailing a copy of the subpoena to the committee by certified
mail,” or by leaving a copy “with a person of suitable age” at the
committee’s address. Id.

¶16            A subpoena can still be served on a circulator personally. Id.
But in the unlikely event petition challengers choose the more cumbersome
path of serving all circulators at their residences rather than simply mailing
copies of all subpoenas to a single committee address, a unit number is
unnecessary for effectuating service. Nothing in this record suggests
process cannot be served on a circulator at a listed multi-unit building
absent a unit number, particularly as a process server can easily contact the
circulator using the circulator’s listed telephone number and email address
to ask for a more precise location. See § 19-118(B)(1). Regardless, the
legislature’s designation of a committee’s address as the service-of-process
address demonstrates it did not intend the “residence address” to fulfill that
purpose.

¶17          In sum, § 19-118(B)(1) does not require that a “residence
address” include a unit number if the circulator lives in multi-unit housing.
The trial court did not err by rejecting Challengers’ argument to the
contrary.

              II.   The Need for Multiple Circulator Affidavits
¶18            Challengers argue the trial court misinterpreted and
misapplied § 19-118(B)(5)’s circulator affidavit requirement by finding that
a new affidavit is not required when registering to circulate an initiative
petition if the circulator had previously filed an affidavit concerning a
different initiative measure. The Committee responds that because the
legislature required only that “an affidavit” be included in the application,
one affidavit for multiple initiative measures complies with
subsection (B)(5).      It points out that the Secretary interpreted
subsection (B)(5) this way by not allowing circulators to electronically file
separate affidavits for each petition they intended to circulate.
                                      7
           LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                         Opinion of the Court


¶19          We interpret subsection (B)(5) in context. See Nicaise v.
Sundaram, 245 Ariz. 566, 568 ¶ 11 (2019). Section 19-118(A) obligates the
committee sponsoring an initiative measure to “collect and submit the
completed [circulator] registration applications” to the Secretary.
Subsection (B) specifies the application content:

      B. The circulator registration application required by
      subsection A of this section shall require the following:

      1. The circulator’s full name, residence address, telephone
      number and email address.

      2. The initiative or referendum petition on which the
      circulator will gather signatures.

      3. A statement that the circulator consents to the jurisdiction
      of the courts of this state in resolving any disputes concerning
      the circulation of petitions by that circulator.

      4. The address of the committee in this state for which the
      circulator is gathering signatures and at which the circulator
      will accept service of process related to disputes concerning
      circulation of that circulator’s petitions. Service of process is
      effected under this section by delivering a copy of the
      subpoena to that person individually, by leaving a copy of the
      subpoena with a person of suitable age or by mailing a copy
      of the subpoena to the committee by certified mail to the
      address provided.

      5. An affidavit from the registered circulator that is signed by
      the circulator before a notary public and that includes the
      following declaration:

      I, (print name), under penalty of a class 1 misdemeanor,
      acknowledge that I am eligible to register as a circulator in the
      state of Arizona, that all of the information provided is correct
      to the best of my knowledge and that I have read and
      understand Arizona election laws applicable to the collection
      of signatures for a statewide initiative or referendum.




                                     8
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

Within five business days after submission and review of a compliant
application, the Secretary must “register and assign a circulator registration
number to the circulator.” § 19-118(C).

¶20           Construing subsection (B)(5) through the lens of the entire
application process, we conclude that a new circulator affidavit is plainly
required for each initiative petition a circulator wishes to circulate. First,
subsection (A) requires the sponsoring committee, not individual
circulators, to submit circulator registration applications.        Although
subsection (A) does not preclude a committee from delegating that
responsibility to circulators, obligating committees with the task evidences
the legislature’s intent that separate applications be submitted for each
initiative measure, including separate affidavits.

¶21            Second, the affidavit accompanying the application must
declare that the circulator is “eligible to register” and “that all of the
information provided is correct.” § 19-118(B)(5). But the eligibility of a
circulator can change from one application to the next, making it impossible
to attest to future eligibility. Also, because application information
includes the identity of “[t]he initiative or referendum petition on which the
circulator will gather signatures,” § 19-118(B)(2), and the sponsoring
committee’s address where the circulator agrees to accept service of
process, § 19-118(B)(4), that information will change each time a committee
(or a circulator) submits an application for a different initiative measure.
Thus, because an affidavit attesting to the accuracy of the information in an
application is unique to that application, the affidavit cannot apply to future
applications.

¶22           We are not persuaded to reach a different interpretation of
§ 19-118(B)(5) simply because the Secretary may construe the requirement
differently. Subsection (A) requires the Secretary to include in the
Elections Procedures Manual (“EPM”) required by A.R.S. § 16-452(B) “a
procedure for registering circulators, including circulator registration
applications.”     § 19-118(A).     The EPM must be “approved by the
governor and the attorney general” before issuance, § 16-452(B), and once
issued, generally has the “force of law,” see, e.g., Ariz. Pub. Integrity All. v.
Fontes, 250 Ariz. 58, 63 ¶ 16 (2020). But an EPM regulation that contradicts
statutory requirements does not have the force of law. Hobbs, 250 Ariz.
at 576 ¶ 21. Further, it is this Court’s role, not the Secretary’s, to interpret
§ 19-118(B)(5)’s meaning. See State ex rel. Brnovich v. City of Tucson,
242 Ariz. 588, 595 ¶ 25 (2017) (noting this Court is “authorized and

                                       9
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

obligated . . . to say what the law is” (quoting Marbury v. Madison, 5 U.S. (1
Cranch) 137, 177 (1803))).

¶23            In sum, § 19-118(A) requires a sponsoring committee for each
proposed initiative measure to file circulator registration applications with
the Secretary. A committee can delegate that responsibility to circulators
but remains ultimately responsible for any errors. An application must
satisfy five requirements pursuant to § 19-118(B), including submission of
a sworn affidavit from the circulator. An application concerning one
proposed initiative measure cannot rely on an affidavit submitted as part
of an application concerning a different proposed initiative measure. The
Committee violated § 19-118(B)(5) to the extent it failed to submit a new
circulator affidavit with each application pertaining to the Voters’ Right to
Know Act initiative.

              III.   Consequences For Not Complying With § 19-118(B)(5)
¶24           Section 19-118(A) provides that the Secretary “shall disqualify
all signatures collected by a circulator who fails to [properly] register.”
But the Committee asserts the Secretary’s registration procedures made it
impossible to strictly comply with § 19-118(B)(5). We agree.

¶25            The Committee was required to follow the 2019 EPM
established by the Secretary and approved by the governor and the attorney
general. 3 See § 16-452(B); § 19-118(A). It provides that “[c]irculator
registration must be conducted as prescribed by the Secretary of State
through the electronic Circulator Portal.” Ariz. Sec’y of State, 2019
Election           Procedures         Manual             252          (2019),
https://azsos.gov/sites/default/files/2019_ELECTIONS_PROCEDURES
_MANUAL_APPROVED.pdf. According to a declaration from Kori
Lorick, the Secretary’s elections director, the electronic portal is the
exclusive means for submitting a circulator registration, and the Secretary’s
office will not accept paper filings.




3 Although § 16-452(B) required the Secretary to issue a new EPM no later
than December 31, 2021, the attorney general and the governor did not
timely approve an updated EPM, leaving the 2019 EPM in effect throughout
the time the Committee gathered signatures.

                                     10
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

¶26           The Secretary’s electronic registration process is directed at
circulators. It requires a circulator to create a portal account by providing
            4

identifying and contact information and creating a password. After the
circulator verifies the accuracy of the circulator’s email address, the portal
automatically sends an email assigning a circulator identification number
and providing links to complete the registration. The system permanently
assigns the identification number to the circulator and must be used for all
petitions circulated by that person, regardless of the petition subject or the
election cycle.

¶27            To complete the registration, the circulator must upload a
notarized affidavit in the form required by § 19-118(B)(5). See supra ¶ 19.
After the affidavit is uploaded, a staff member reviews it and, assuming the
affidavit is compliant, emails notice to the circulator confirming its
acceptance. At that point, the Secretary considers the circulator “initially
registered.”    To begin lawfully collecting signatures, however, the
circulator must log into the account and use a link to identify the initiative
measures for which the circulator intends to gather signatures.

¶28            Significantly, according to Lorick, “[t]he system only requires
circulators to upload an affidavit at initial registration and does not allow
circulators to upload a separate affidavit for each petition they add to their
registration.”    (Emphasis added.)        Thus, “it is not uncommon for
registered circulators to have a notarized affidavit of eligibility on file in the
Circulator Portal that is dated earlier, and, in some cases, many months
earlier, than the date the circulator added specific petitions to their
registration.”    As previously explained, § 19-118(B) requires a new
circulator affidavit for each initiative petition a circulator wishes to
circulate. See supra ¶¶ 20–23. The Secretary’s treatment of circulator
affidavits is incorrect and, combined with the fact that the Secretary does
not accept paper affidavits, prevents compliance with § 19-118(B).




4  Notably, § 19-118(A) requires a sponsoring committee to submit
circulator registration applications.    Although nothing prevents a
committee from delegating this responsibility to circulators, the registration
process should nevertheless permit committees to file the applications, as
§ 19-118(A) contemplates. Indeed, committees might choose to do so to
ensure that applications comply with § 19-118(B) before their submission.

                                       11
             LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                           Opinion of the Court

¶29            Applying § 19-118(A) to disqualify signatures under these
circumstances would “unreasonably hinder or restrict” the Committee’s
(and the people’s) constitutionally guaranteed right to engage in the
initiative process. See Ariz. Const. art. 4, pt. 1, § 1(1)–(2), (14); Stanwitz, 245
Ariz. at 348 ¶ 14. The Committee did not merely rely on bad advice by the
Secretary’s office, which would not have excused the Committee’s
noncompliance. See W. Devcor, Inc. v. City of Scottsdale, 168 Ariz. 426, 431
(1991) (“[The defendant] cannot rely on the Secretary of State’s sample form
any more than they can rely on a statute that conflicts with the constitution.
Although [the defendant’s] ‘Catch 22’ argument may help explain how the
constitutional defect occurred, it does not cure it.”). The Committee was
required to use the Secretary’s electronic portal process and had no ability
to bypass it by filing a circulator affidavit specific to the Voters’ Right to
Know Act initiative if a circulator already had an affidavit “on file.” Nor
could the Committee submit a paper affidavit, because the Secretary would
not accept it. As amicus Direct Contact, LLC, a petition-gathering firm,
put it, “[o]nce it became clear that there was no ability to upload these
[subsequent affidavits] on the Secretary of State’s portal,” it could only ask
circulators to add new petitions to their accounts.

¶30            Challengers assert we should not excuse the Committee’s
noncompliance with § 19-118(B)(5) because it could have submitted new
affidavits by mail or email, even if the Secretary would have rejected them,
or sought a court order forcing acceptance. This is a bar too high. The
legislature required the Committee to follow the Secretary’s procedures, see
§ 19-118(A), and the Committee did so. Disqualifying signatures for
adhering to the Secretary’s registration requirements would be tantamount
to blessing a trap laid for unwary sponsoring committees. 5

¶31          Challengers nevertheless argue we should at least disqualify
signatures gathered by circulators who had registered with the Secretary
before September 29, 2021 and were able to upload a second affidavit after
that date. We disagree. The Secretary permitted circulators to register a
new affidavit after September 29, 2021, because that was the effective date
of new legislation, 2021 Ariz. Sess. Laws ch. 319, § 8 (1st Reg. Sess.), that


5 We presume the Secretary will change the circulation registration process
to permit compliance with § 19-118(B)(5).         Until then, sponsoring
committees are on notice to seek court intervention if the Secretary refuses
to accept affidavits in the manner required by that statute.

                                        12
            LEIBSOHN, ET AL. V. HOBBS/VOTERS’ RIGHT TO KNOW
                          Opinion of the Court

extended the affidavit requirement to paid and out-of-state circulators of
recall petitions. But the Voters’ Right to Know Act initiative is not a recall
effort, and the Committee would have had no reason to compel its
circulators to upload affidavits for that purpose. Also, because the
Secretary allowed only one affidavit for these circulators after September
29, 2021, we would have to speculate that any new affidavit would have
applied to the Committee’s initiative and not the Predatory Debt Collection
Protection Act initiative, the Arizona Election and Voting Policies initiative,
or any others which were also circulating.

¶32          In sum, the Secretary made it impossible for the Committee to
comply with § 19-118(B)(5) regarding circulators who had previously
registered and uploaded affidavits concerning other initiative petitions.
Consequently, although some of the Committee’s circulators did not strictly
comply with § 19-118(B)(5), we conclude § 19-118(A) is unconstitutional as
applied in the specific circumstances here and cannot be invoked to
disqualify signatures. See Ariz. Const. art. 4, pt. 1, § 1(1)–(2). We
therefore agree with the trial court’s refusal to disqualify signatures for
noncompliance with § 19-118(B)(5), albeit for different reasons. 6

              IV.   Attorney Fees
¶33            Both parties request an award of attorney fees pursuant to
§ 19-118(F), which provides that the prevailing party in an action like this
one is entitled to reasonable fees. Here, neither party prevailed entirely in
their arguments concerning the Committee’s compliance with § 19-118(B).
Our refusal to disqualify signatures for the Committee’s failure to comply
with § 19-118(B)(5) was based on the Secretary’s acts rather than the
Committee’s legal arguments here. We therefore decline each party’s
request for attorney fees.

                              CONCLUSION
¶34           For the foregoing reasons, we affirm the trial court’s judgment
and decline to award attorney fees to either party.


6 After our disposition of this appeal in the decision order, the county
recorders completed the signature verification process, and the trial court
found that the Committee had gathered a sufficient number of signatures
to qualify the Voters’ Right to Know Act initiative for the ballot.
Challengers did not appeal that judgment.

                                      13